DETAILED ACTION
	This is the first office action for application 16/481,567, which is a national stage entry of PCT/US2018/015916, filed 1/30/2018, which claims priority to provisional applications 62/451,817 (filed 1/30/2017) and 62/540,782 (filed 8/3/2017), after the request for continued examination filed 4/6/2022.
	Claims 1-16 are pending in the application. Claims 11-16 are considered herein.
	The prior art rejections of record are withdrawn in light of the claim amendments, and new rejections are presented herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2022 has been entered.
 
Additional Prior Art
The Examiner wishes to apprise the Applicant of the following references, which are not currently applied in a rejection.
Dhar, et al. (ACS Applied Materials and Interfaces, 2016, vol. 8, pages 31822-31831)
Fu, et al. (Applied Physics Letters, 2012, vol. 100, 223114)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, et al. (Biosensors and Bioelectronics, 2015, vol. 64, pages 499-504) in view of Tam, et al. (Sensors and Actuators A, 2015, vol. 233, pages 368-373). 
In reference to Claim 11, Kang teaches a method for sensing UV radiation (section 3.3, column 2, page 501, through column 2, page 502, with data shown in Fig. 3B). 
Kang does not explicitly teach that the measurement includes quantifying a power density of the impinging UV radiation.
However, the method of Kang comprises quantifying a current density of UV radiation (i.e. mA/cm2) using an electrochemical UV sensor (Fig. 3B, section 3.3, column 2, page 501, through column 2, page 502). The electrochemical UV sensor is shown in Fig. 2D.
Fig. 10 of the instant specification teaches that the power density is derived from a plot of current density/cm2, like the data measured by Kang.
Therefore, it is the Examiner’s position that, because the method of Kang measures the current density of the impinging UV radiation (i.e. mA/cm2), and because the power density is directly determined from the current density, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have calculated the power density from the data of Kang, because the power density is directly determined from the measured current density.
	The electrochemical UV sensor comprises a graphene substrate, corresponding to the “RGO,” or reduced graphene oxide, substrate (Fig. 2D).
	The graphene substrate of Kang is not functionalized with carbon quantum dots as a photoactive material. Instead, he teaches that it is functionalized with ZnO nanowires.
To solve the same problem of providing a UV sensor with a graphene substrate, Tam teaches a UV sensor with a graphene substrate, wherein the graphene substrate is functionalized with carbon quantum dots (i.e. graphene quantum dots) (Tam, sections 2.2 and 2.3, Fig. 1).
Tam further teaches that the photoresponsivity of the UV sensor of his invention is superior to the photoresponsivity of a UV sensor made with ZnO (last sentence, column 2, page 370, and the first sentence, column 1, page 371).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the ZnO nanowires in the device of Kang with graphene/carbon quantum dots of Tam, because Tam teaches that the photoresponsivity of a UV sensor using carbon/graphene quantum dots as a photoactive material is superior to the photoresponsivity of a UV sensor made with ZnO as a photoactive material (last sentence, column 2, page 370, and the first sentence, column 1, page 371).
Replacing the ZnO in the device of Kang with the graphene/carbon quantum dots of Tam teaches the limitations of Claim 11, wherein the graphene substrate is functionalized with carbon quantum dots (i.e. graphene quantum dots) as a photoactive material.
In reference to Claim 12, Kang teaches that the method of his invention involves measuring photocurrent density as a function of time (Fig. 3B, section 3.3, pages 501-502) under illumination. This measurement involves a measurement of a rate at which a cell current of the electrochemical UV sensor changes. 
Therefore, Kang does not explicitly teach that the measurements of his invention involve “measuring a rate at which a cell voltage of the electrochemical UV sensor changes.”
However, because voltage is directly proportional to cell current, V = IR, the current measurement as shown in Fig. 3B is an indirect measurement of voltage.
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have measured cell voltage, instead of cell current, because the current measurements of his invention are an indirect measurement of voltage.
In reference to Claim 13, Tam teaches that the carbon quantum dots are nitrogen-doped carbon quantum dots (section 3, paragraph 2, column 2, page 369).
	In reference to Claim 14, Kang teaches that the electrochemical UV sensor comprises a photoelectrode including the carbon/graphene quantum dots (this modification is described in the rejection of Claim 11 above), a counter electrode (corresponding to the electrode taught to apply a bias in the device (described in section 3.4, column 2, page 502), and an electrolyte (corresponding to the electrolyte comprising GSH and PBS (described in section 3.4, column 2, page 502, and in section 2.1, page 500).
	
Claims 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hmar, et al. (Thin Solid Films, 2016, vol. 612, pages 274-283) in view of Son, et al. (Composites: Part B, 2015, vol. 69, pages 154-158).
In reference to Claim 11, Hmar teaches a method for sensing UV radiation (described in Section 3.3, pages 280-281, with details shown in Figs. 13 and 14).
Hmar does not explicitly teach that the measurement includes quantifying a power density of the impinging UV radiation.
However, the method of Hmar comprises quantifying a current density of UV radiation (i.e. mA/cm2) using an electrochemical UV sensor (Fig. 12, section 3.3, pages 280-282). The electrochemical UV sensor is shown in Fig. 2.
Fig. 10 of the instant specification teaches that the power density is derived from a plot of current density/cm2, like the data measured by Hmar.
Therefore, it is the Examiner’s position that, because the method of Hmar measures the current density of the impinging UV radiation (i.e. mA/cm2), and because the power density is directly determined from the current density, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have calculated the power density from the data of Hmar, because the power density is directly determined from the measured current density.
	The electrochemical UV sensor of Hmar comprises a substrate functionalized with carbon quantum dots (i.e. graphene quantum dots) as a photoactive material (Fig. 2, device “S1,” described in section 3.3, paragraph 1, column 1, page 280). Hmar teaches that the device of his invention has the structure “ITO/S,N-GQD sensitized ZnO NRs/P3HT/PEDOT:PSS/Al” (section 3.3, paragraph 1, column 1, page 280).
	Therefore, Hmar does not teach that the substrate is graphene.
	To solve the same problem of providing a flexible UV sensor comprising ZnO nanoparticles, Son teaches a UV sensor with a graphene substrate overlaid on a flexible support substrate (Son, Fig. 1), as in Hmar. Son further teaches that the graphene substrate/electrode provides the benefit of allowing formation of UV photodetectors that have large area, good mechanical flexibility, high transparency, and low cost (column 1, last line, and column 2, first two lines, page 154).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the device of Hmar to replace the ITO in the device of Hmar with graphene, as in the device of Son, based on the teachings of Son.
Replacing the ITO in the device of Hmar with graphene, as taught by Son, teaches the limitations of Claim 11, wherein the electrochemical UV sensor comprises a graphene substrate. 
In reference to Claim 12, Hmar teaches that the method of his invention involves measuring photocurrent density as a function of time (Fig. 12, section 3.3, pages 280-281) under illumination. This measurement involves a measurement of a rate at which a cell current of the electrochemical UV sensor changes. 
Therefore, Hmar does not explicitly teach that the measurements of his invention involve “measuring a rate at which a cell voltage of the electrochemical UV sensor changes.”
However, because voltage is directly proportional to cell current, V = IR, the current measurement as shown in Fig. 12 is an indirect measurement of voltage.
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have measured cell voltage, instead of cell current, because the current measurements of his invention are an indirect measurement of voltage.
In reference to Claim 13, Hmar teaches that the carbon quantum dots/graphene quantum dots are nitrogen-doped carbon quantum dots (section 2.1, page 275).
In reference to Claim 16, Hmar teaches that the electrochemical UV sensor is flexible (Title, “Conclusions” section, column 1, page 282).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hmar, et al. (Thin Solid Films, 2016, vol. 612, pages 274-283) in view of Son, et al. (Composites: Part B, 2015, vol. 69, pages 154-158), as applied to Claim 11, and further as evidenced by Tung, et al. (U.S. Patent Application Publication 2011/0155228 A1).
	In reference to Claim 14, Hmar teaches that the electrochemical UV sensor comprises a photoelectrode comprising the carbon quantum dots (corresponding to the PET substrate, the graphene layer, the ZnO particles, and the graphene quantum dots, as shown in Fig. 2 of Hmar), a counter electrode (corresponding to the Al top electrode, as shown in Fig. 2 of Hmar), and an electrolyte (corresponding to the P3HT layer, as shown in Fig. 2 of Hmar).
Evidentiary reference Tung teaches that P3HT functions as a solid polymer electrolyte (Tung, paragraph [0011]).
This disclosure further teaches the limitations of Claim 15, wherein the electrolyte is a solid, flexible polymer electrolyte (because Hmar teaches that the electrochemical UV sensor is flexible (Title, “Conclusions” section, column 1, page 282).


Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 8am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/             Primary Examiner, Art Unit 1721